tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c oct uniform issue list tep rat legend taxpayer a ira b financial_institution c individual d account e financial_institution f financial_institution g financial_institution h account account j amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated march and and august and submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount from ira b taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to a failure by individual d to comply with taxpayer a's instruction that amount be deposited in another ira in july of taxpayer a taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c became dissatisfied with the overall performance of ira b on july taxpayer a withdrew amount from ira b so that he could transfer it to a different ira on august taxpayer a met with individual d a financial advisor with financial_institution f taxpayer a endorsed the distribution check for amount over to financial_institution f and gave individual d precise verbal instructions that amount was to be deposited into an ira account with financial_institution f taxpayer a’s spouse asked individual d individual d's reply was no however amount was deposited into account e a non-ira account with financial_institution f in september and december of amount which were intended for personal_use taxpayer a received two other small distributions from ira b totaling at the time these instructions were given to individual d if any of this money was taxable and onjune _ tax_year amount was reported as taxable_income amount __ the internal_revenue_service informed taxpayer a that his because his anticipated reportable income was below a threshold_amount taxpayer a understood that he was not required to file a tax_return for on may income was sufficient to require him to file a form_1040 tax_return for the tax_year taxpayer a was furnished a form 1099-r for the tax_year by financial_institution c which showed that amount the sum of amount sec_1 and was taxable_income for20 forthe was not since taxpayer a understood that amount had been rolled over to an ira soon thereafter taxpayer a contacted individual d and learned that amount was never rolled into an ira this was contrary to taxpaver a’s verbal instructions that he gave to individual d in person on april taxpayer a withdrew funds from account e to pay anticipated additional federal and state income taxes penalties and interest on may amended form_1040 for the __ tax_year in which all of the distributions from ira b amount and amount were reported as income as if no rollover had been intended thereafter taxpayer a removed the remaining funds in account e and transferred them to non-ira accounts and j with financial institutions g and h respectively taxpayer a filed his form __ taxpayer a filed an based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code ‘ revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to a failure by individual d to follow his instruction to deposit amount into an ira with financial_institution f therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b and taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into an eligible_retirement_plan or rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at sincerely yours cllr a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
